Winslow, O. J.
(concurring). Accepting as conclusive the finding of the trial judge to the effect that the contract, when executed, did not contain the words “boiler to be built for a working pressure of 100 pounds,” there is really little dispute in the facts.
The respondents desired a new boiler to take the place of one that had been disabled, and contracted with the plaintiff to furnish and install the same, with the specification that the thickness of the boiler plates was to be 9-32 of an inch. The plaintiff contracted with a reputable manufacturer for the making of the boiler, who in turn purchased the necessary sheets of steel from reputable makers of boiler plate. The plate furnished was marked as 9-32 of an inch in thickness, and the boiler was made with the idea on the part of all concerned that the sheets were of the required thickness. Acting under this belief, the boiler was installed and partially paid for. It was afterwards found, however, that the boiler plates were only a trifle over 8-32 of an inch in thickness. The actual difference in thickness in those parts of the boiler subjected to steam strain.was 28-1000 of an inch. This boiler would carry a working pressure of 109 pounds and a bursting pressure of 436 pounds, while a boiler with a 9-32 inch shell would carry a working pressure of 118 or 120 pounds and a bursting pressure of 472 to 480 pounds. The boiler in *389question was tested by submitting it to a hydrostatic pressure, ■of 150 pounds and found perfect. It will last just as long as the other. It costs just as much to manufacture, except that there would be about $3 difference in the cost of necessary plate. It was to run in connection with another boiler, and was required to carry but from 80 to 100 pounds of steam in order to furnish all the steam ever required by the defendants in their business. I find no evidence that any extension or enlargement of the defendants’ business was anticipated when the boiler was bought. Certainly no such intention was ■communicated to the plaintiff.
Under these circumstances I agree that there was a substantial performance of the contract. There was a good-faith •attempt to furnish the exact boiler contracted for. Without fault on plaintiff’s part the shell was 28-1000 of an inch thinner than the contract called for, but the boiler answered •every purpose for which it was purchased, was just as durable, and the difference in value was only nominal. “Substantial performance means strict performance in all essentials necessary to the full accomplishment of the purposes for which the thing contracted for was designed.” Manning v. School Dist. 124 Wis. 84, 102 N. W. 356. It seems to me that there was just that situation here without dispute, and hence the plaintiff was entitled to judgment.